Citation Nr: 1231514	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-03 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected residuals of a right ankle injury with degenerative arthritis, rated as 10 percent disabling prior to January 13, 2010, and as 20 percent disabling from that date.

2.  Entitlement to an increased rating for service-connected status post right knee arthroscopy, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected left ulnar neuropathy, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for a service-connected right wrist disability and ulnar nerve neuropathy, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active military service from June 1977 to July 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the RO in Seattle, Washington, that denied increases in separate 10 percent ratings for status post right knee arthroscopy, left ulnar nerve neuropathy, residuals of a right wrist injury with ulnar nerve neuropathy, and residuals of a right ankle injury, denied service connection for a left ankle disability, and determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for hypertension.  

The Veteran initially requested a Board hearing in his April 2009 substantive appeal (VA Form 9).  A Board hearing was scheduled in August 2011, but by a statement dated in August 2011, the Veteran withdrew his hearing request, stating that he would be out of the country for two years.  By a statement dated in June 2012, the Veteran's representative reiterated that the Veteran was not available to attend a Board hearing.  Accordingly, the Board finds that the Veteran has withdrawn his hearing request.  38 C.F.R. § 20.704(e).

In a February 2009 decision, the RO granted service connection and a noncompensable rating for hypertension, effective April 23, 2007.  The Veteran filed a notice of disagreement with the rating assigned for hypertension.  A statement of the case was issued in February 2010.  In a February 2010 rating decision, the RO granted a higher 10 percent rating for hypertension, effective from April 23, 2007, the date of service connection.  By a statement dated in March 2010, the Veteran withdrew his appeal for a higher initial rating for hypertension.  See also his July 2010 written statement.  Accordingly, the Board finds that the Veteran has withdrawn his appeal for a higher initial rating for hypertension, and this issue is not in appellate status.  38 C.F.R. § 20.204.

In a December 2010 rating decision, the RO granted service connection and a 10 percent rating for a left ankle disability, as secondary to the service-connected right ankle disability.  Since the Veteran did not, in response, file a notice of disagreement (NOD) concerning this rating or effective date, this claim also is no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues). 

In its December 2010 decision, the RO also granted an increased 20 percent rating for the service-connected right ankle disability, effective January 13, 2010.  Thus, the RO has assigned staged ratings for this disability during the pendency of the appeal, as the disability has been rated as 10 percent disabling prior to January 13, 2010, and as 20 percent disabling from that date.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate in increased rating cases).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993 (indicating it is presumed he is seeking the highest possible rating unless he expressly indicates otherwise).  The issues are as noted on the title page. 

There are other issues that are not currently on appeal.  In a January 2009 rating decision, the RO denied an increase in a 10 percent rating for degenerative arthritis of the cervical spine.  In a February 2011 rating decision, the RO granted a higher 20 percent rating for a right shoulder and clavicle disability, denied entitlement to a temporary total convalescent rating based on a February 2009 surgery, and denied entitlement to a total disability compensation rating based on individual unemployability (TDIU).  The Veteran did not appeal any of these determinations, and they are not before the Board.

Although the Veteran filed a new TDIU claim in May 2011, he later clarified that he actually wanted a temporary total convalescent rating based on an April 2011 surgery, and withdrew his TDIU claim.  See his May 2011 written statement and a June 2011 report of contact.

In a March 2012 rating decision, the RO denied entitlement to a temporary total convalescent rating based on an April 2011 surgery, granted service connection for a left elbow disability as secondary to service-connected left ulnar nerve neuropathy, and granted service connection for residuals of compartment syndrome as secondary to service-connected left ulnar nerve neuropathy.  The Veteran did not appeal any of these determinations, and these issues are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims for increased ratings require further development before being decided.  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of these claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford him every possible consideration.

Governing regulations provide that evidence received by the agency of original jurisdiction (AOJ) prior to transfer of the records to the Board after an appeal has been initiated (including evidence received after certification has been completed) will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case and any prior subsequent supplemental statements of the case were prepared before the receipt of the additional evidence, a supplemental statement of the case (SSOC) will be furnished to the appellant and his or her representative as provided in 38 C.F.R. § 19.31 of this part, unless the additional evidence duplicates evidence previously of record which was discussed in the statement of the case or a prior supplemental statement of the case or the additional evidence is not relevant to the issue, or issues, on appeal.  38 C.F.R. § 19.37(a) (2011).

In this case, the last SSOC was issued in December 2010.  Since that time, extensive additional new and relevant evidence has been obtained by the RO.  Since the December 2010 SSOC, the Veteran has undergone several VA compensation examinations of the disabilities at issue in the current appeal.  Specifically, a VA general medical examination was conducted in February 2011, and the right wrist, right knee, and right ankle disabilities were all examined.  Additional VA examinations of the left upper extremity were conducted in January 2011 and June 2011, and included neurological evaluations of the Veteran's left ulnar neuropathy.  The Veteran has submitted pertinent private medical records.  Moreover, several recent VA outpatient treatment records dated from October 2009 to June 2011 have been added in electronic format to the Veteran's Virtual VA folder, and these also have not been considered by the RO in the context of the pending appeal.  The appeal was certified to the Board in late June 2012.

Consequently, the Board finds that the claims must be remanded, and while on remand, the AOJ must review this evidence and, if the claims remain denied, include such evidence in a supplemental statement of the case (SSOC).  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 19.31, 19.37(a) (2011).

As the case must be remanded for the foregoing reason, ongoing pertinent VA or private medical records also must be obtained prior to deciding his appeal.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive, if not actual, possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.   Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for disabilities of the right knee, right ankle, left upper extremity, and right upper extremity since June 2011.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file. 

2.  Make arrangements to obtain the Veteran's complete treatment records from the Poplar Bluff VA treatment facility, dated since June 2011.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, to include scheduling current VA examinations if deemed necessary, readjudicate the issues on appeal with consideration of the additional evidence received since the most recent supplemental statement of the case in December 2010.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



